           Case 1:18-cv-02690-JMF Document 56 Filed 07/23/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JESSICA M. DENSON,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      18-CV-2690 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
DONALD J. TRUMP FOR PRESIDENT, INC.,                                   :       AND ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        At an earlier stage of this case, familiarity with which is presumed, the Court ordered

Plaintiff Jessica M. Denson and her former employer, Donald J. Trump for President, Inc. (the

“Campaign”), to arbitrate claims relating to Denson’s alleged breach of a nondisclosure

agreement (“NDA”) she had signed in connection with her work for the Campaign. See Denson

v. Donald J. Trump for President, Inc., No. 18-CV-2690 (JMF), 2018 WL 4568430 (S.D.N.Y.

Aug. 30, 2018). Thereafter, the arbitrator entered an award in favor of the Campaign. The

parties then filed cross-petitions to confirm (in the case of the Campaign) and to vacate (in the

case of Denson) the award. Denson, however, previously moved to vacate the very same award

in the Supreme Court of New York, New York County. See Docket No. 39-9. On March 13,

2019, the state court denied that motion, holding that “the arbitrator’s decision, based on the

evidence before him, was rational” — both as to arbitrability and the merits of the claims at

issue. See Denson v. Donald J. Trump for President Inc., Index No. 0101616/2017, 2019 NYLJ

LEXIS 958, at *10-13 (N.Y. Sup. Ct. Mar. 13, 2019). On June 12, 2019, the Campaign asked

the state court to enter judgment confirming the award, citing Section 7511(e) of New York’s

Civil Practice Law & Rules. Index No. 0101616/2017, Docket No. 66; see N.Y. C.P.L.R.
          Case 1:18-cv-02690-JMF Document 56 Filed 07/23/19 Page 2 of 4



§ 7511(e) (providing that, “upon the denial of a motion to vacate or modify, [the court] shall

confirm the award”). The state court granted that request, and the Clerk entered judgment on

July 22, 2019. See Index No. 0101616/2017, Docket Nos. 73, 77; see also Docket No. 55.

       The Campaign argues that the state-court judgment has preclusive effect here. Docket

No. 52, at 2-3. This Court must give the same effect to the New York court’s judgment

confirming the award as that judgment would have in the courts of New York State. See 28

U.S.C. § 1738; Fayer v. Town of Middlebury, 258 F.3d 117, 123 (2d Cir. 2001). Under New

York law, “the doctrine of res judicata, or claim preclusion, provides that a final judgment on the

merits of an action precludes the parties or their privies from relitigating issues that were or

could have been raised in that action.” Maharaj v. BankAmerica Corp., 128 F.3d 94, 97 (2d Cir.

1997) (alteration and internal quotation marks omitted). That principle applies to judgments

confirming arbitral awards, see, e.g., Aetna Cas. & Sur. Co. v. Mantovani, 658 N.Y.S.2d 926,

929 (App. Div. 2d Dep’t 1997), whether obtained following a motion to confirm or, as here, a

motion to vacate the award, see Rosen v. Paul, Hastings, Janofsky & Walker LLP, No. 05-CV-

4211 (LAK), 2005 WL 1774126, at *3 (S.D.N.Y. July 28, 2005). Furthermore, because “[t]he

rule in New York, unlike that in other jurisdictions, is that the mere pendency of an appeal does

not prevent the use of the challenged judgment as the basis of collaterally estopping a party to

that judgment in a second proceeding,” the state court’s judgment is preclusive now, whether or

not Denson appeals. Matter of Amica Mut. Ins. Co., 445 N.Y.S.2d 820, 822 (App. Div. 2d Dep’t

1981) (collecting cases); accord Goldfarb v. Wright, 135 F.2d 188, 190 (2d Cir. 1943).

       In light of the foregoing, the Court is compelled to conclude that the state-court judgment

has preclusive effect in this litigation and is dispositive of the parties’ motions. Denson protests

that the Court lacks subject-matter jurisdiction to reach that conclusion because the award sought




                                                  2
          Case 1:18-cv-02690-JMF Document 56 Filed 07/23/19 Page 3 of 4



to be confirmed by the Campaign was only $49,507.64, less than the amount in controversy

required to invoke the Court’s diversity jurisdiction. Docket No. 53, at 2-4. 1 The Second

Circuit, however, has held that “a court which orders arbitration retains jurisdiction to determine

any subsequent application involving the same agreement to arbitrate.” Stolt-Nielsen SA v.

Celanese AG, 430 F.3d 567, 573 (2d Cir. 2005); accord Krantz & Berman, LLP v. Dalal, No. 09-

CV-9339 (DLC), 2011 WL 1810490, at *2 (S.D.N.Y. May 12, 2011). That principle can be

traced to a 1928 case in which the Second Circuit held that — for purposes of calculating the

jurisdictional amount in controversy — a motion to compel arbitration and a subsequent motion

to confirm the resulting award were “not separable controversies,” but were “all one arbitration

proceeding, to settle the controversies which had arisen between the parties.” Marchant v.

Mead-Morrison Mfg. Co., 29 F.2d 40, 43 (2d Cir. 1928). Thus, “a court which orders

arbitration,” as this Court did, “retains jurisdiction to determine any subsequent application

involving the same agreement to arbitrate, including a motion to confirm the arbitration award.”

Smiga v. Dean Witter Reynolds, Inc., 766 F.2d 698, 705 (2d Cir. 1985). 2


1
        Of course, the practical consequences of that argument are nil. If Denson were right, and
the Court lacked subject-matter jurisdiction, it would be required to dismiss this action; the state-
court judgment would remain in effect. That said, as a technical matter, the Court cannot opine
on the question of whether the state-court judgment is preclusive unless it has subject-matter
jurisdiction. See, e.g., Siegel v. Apergis, 610 Fed. App’x 15, 16 (2d Cir. 2015) (summary order)
(“Issue and claim preclusion go to the merits of a claim, which a court cannot adjudicate in the
absence of jurisdiction.”); see also Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 94
(1998) (“Without jurisdiction the court cannot proceed at all in any cause.” (internal quotation
marks omitted)).
2
         Nor is there any argument that the Court lacked subject-matter jurisdiction over the case
in its first iteration. Denson’s original complaint, which sought declaratory relief, see Docket
No. 2, named a single diverse defendant and attached a copy of the Campaign’s demand for
arbitration, in which the Campaign sought $1.5 million in damages for breach of the NDA. See,
e.g., Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 347 (1977) (noting
that, in a declaratory judgment action, “the amount in controversy is measured by the value of
the object of the litigation”); see also, e.g., W. P. Carey, Inc. v. Bigler, No. 18-CV-585 (KPF),
2019 WL 1382898, at *10 (S.D.N.Y. Mar. 27, 2019) (holding that where the defendant had


                                                  3
          Case 1:18-cv-02690-JMF Document 56 Filed 07/23/19 Page 4 of 4



       For the foregoing reasons, Plaintiff’s cross-petition to vacate the arbitration award is

precluded by the state-court judgment and thus DENIED. Defendant’s petition to confirm the

award is DENIED as moot. The Clerk of Court is directed to terminate Docket Nos. 29 and 37

and to close the case.


       SO ORDERED.

Dated: July 23, 2019                                 __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




sought “several million dollars” from the plaintiff in arbitration, the amount-in-controversy
requirement was met in the plaintiff’s federal action for a declaration that the claims to be
arbitrated were subject to a contractual release).



                                                 4
